Order entered November 24, 2015




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00636-CV

                       IN THE INTEREST OF M.A.A., A CHILD

                    On Appeal from the 382nd Judicial District Court
                                Rockwall County, Texas
                            Trial Court Cause No. 1-15-76

                                         ORDER
      In light of the Court’s opinion of this date, we DENY all pending motions as moot.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE